Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the Court, that the merchandise in the above enumerated Appeal to Reappraisement herein consists of Para Amino Salicylic Acid dutiable under the provisions of Paragraph 27 of the Tariff Act of 1930, wherein Paragraph 27 Sub-division (c) provides that “the ad valorem.rates provided in this paragraph shall be based upon the American selling price (as defined in Sub*525division (g) of Section 402, Title IV) of any similar competitive article manufactured or produced in the United States”.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the merchandise herein the American selling price of an article manufactured or produced in the United States which is similar and competitive to the merchandise embraced in the invoice covered by this stipulation, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for delivery, at which such article is freely offered for sale for domestic consumption to all purchasers in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities in such market is as follows:
$3.40 per pound less 1% cash discount, net packed, and that such value is the value of the merchandise herein and that there was no higher value.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Re-appraisement covered hereby may be submitted upon this stipulation.
On tbe agreed facts I find tbe American selling price, as that value is defined in section 402 (g) of tbe Tariff Act of 1930, as amended by section 8 of tbe Customs Administrative Act of 1938, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and that sucb value was $3.40 per pound, less 1 per centum cash discount, net packed.
Judgment will be entered accordingly.